Backus, Vice-Ordinary.
This is an appeal from the order of the orphans court of Mercer county, affirming the probate, by the surrogate, of the last trill and testament of Ellen Dillon, deceased. The reasons for the affirmance, as set forth in the opinion of Judge Gnichtel, judge oil the orphans court, are amply sustained by the record and which, after a careful examination of the cause, I approve.
In my judgment, the testatrix was possessed of testamentary capacity at the time she executed the document. The claim that she was unlawfully' influenced, and the charge that she was imposed upon by the scrivener, are not borne out by the evidence. The case is barren of proof of intrusion by the beneficiaries. The scrivener yvas actuated solely by a desire to assist the testatrix. The disposition of the estate is quite natural, and is. iri accord with her oft-expressed determination to dispose of it in compliance with the yvish of her late husband.
*323By leave of this court, further testimony was taken, attacking the credibility of the subscribing witness Mitchell. Nothing was shown other than that during a period of hysteria, or aberration, due to assaults upon her veracity, she made declarations from which, it is claimed, may be inferred that she was not truthful in the cause, but which, in my judgment, are equally susceptible of deductions entirely consistent with her rectitude as a witness, and a ^purpose on her part to defend herself against scandal. The expressions accredited to this witness do not militate against the propriety of the order of the orphans court affirming the probate of the will.
The order will be affirmed.
The able manner in which counsel presented the cause, after thorough preparation, entitles them to a further allowance. ' I will hear them on the next motion day.